DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In the specification, paragraph 0026, line 5, the phrase “fan component 403” should be – 405 -- and in paragraph 0028, “central fan 406” should be – 405 --?  Is this typo mistakes?  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bakels (4,252,054).
Regarding to claims 1 and 11, Bakels teaches a system for providing a centralized aerosol source extraction and filtration system (1 in Fig. 1) for a dental operation (col. 1, lines 5-11 and lines 22-24) comprising an aerosol capture component (48, col. 2, lines 29-38) coupled to a set of aerosol capture ductwork (46); a filter component (26, col. 1, lines 42-47, col. 2, lines 39-47) coupled to the set of aerosol capture ductwork (46) and recycled clean air ductwork (6) for the purposes of capture, filtration, attenuation, destruction, and/or adsorption of particulates, pathogens, and gases from an air flow received from the aerosol capture component; a fan component (11, col. 2, lines 15-19) coupled to the set of aerosol capture ductwork or recycled clean air ductwork for generating the necessary pressure differential to draw the air about the patient into the aerosol capture components and air located within other designated areas of air contamination along with any airborne particulates, contaminants, and pathogens; and a recycled clean air component (see clean airflow out of compartment 6) for returning purified air back to patient areas and workspaces (col. 1, lines 22-30) through a set of recycled clean air ductwork arranged to create beneficial directional airflow through the negative pressure generated at the intake terminus of the system and the positive pressure generated at filtered air returning registers located within the uncontaminated spaces of a facility.
Regarding to claims 2 and 3, Bakels shows in Figure 1 that the aerosol capture component (48) could be mounted on a movable arm or above a patient permitting the aerosol capture component to be oriented about a patient’s mouth while a dental procedure occurs.
Regarding to claim 4, Bakels teaches the aerosol capture component (48) comprising a dental hood (14 in Fig. 1) having a transparent center portion that is surrounded by a collection frame (8); and an extraction port (24) coupled to an exhaust line that leads away from the aerosol capture component; wherein the extraction port (24) is coupled to a first side of the transparent center portion through the collection frame (8).
Regarding to claim 5, Bakels teaches the aerosol capture component comprises a collection bowl (6) having an extraction port (24) coupled to an exhaust line that leads away from the aerosol capture component.
Regarding to claim 6, Bakels teaches the filter (26) and fan (11) component comprises one or more filter layer types (34, 36, 38, col. 2, lines 39-47) to capture, filter, attenuate, destroy, and/or adsorb particulates, pathogens, and gases from an air flow received from the set of aerosol capture ductwork.
Regarding to claims 7-9, Bakels teaches one or more filter layer types may comprise: a high efficiency particulate air (HEPA) filter (34) and one or more filter layer types further comprise filter layer types (36, 34) containing additional disinfectant technology and materials (col. 2, lines 39-47) or any other filtering materials such as 
an electrostatic filters, ionizing filters, UV lights, ozone plates, ozone generation, catalytic oxidation, such as TiO2 photocatalytic filter, cold catalyst, molecular sieve, diffusion filter, etc. as any one of these known filter types would be within the level of ordinary skill in the air filtration art. 
Regarding to claim 10, Bakels teaches the recycled clean air component comprising recycled clean air ductwork being coupled to the filter component (26) for returning recycled clean air back to patient areas and workspaces and arranged to create positive and directional airflow throughout the office space (see clean airflow arrow going through the plurality of filters (34, 36, 38) and exiting to the ambient air of the workspaces in Fig. 2).
Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hammers et al (2015/0000232 A1).
Regarding to claims 1 and 11, Hammers et al teach a system for providing a centralized source extraction and filtration system (10 in Fig. 1) for an operation comprising an air capture component (20) coupled to a set of air capture ductwork (34); a filter component (38) coupled to the set of air capture ductwork (34) and recycled clean air ductwork (32) for the purposes of capture, filtration, attenuation, destruction, and/or adsorption of particulates, pathogens, and gases from an air flow received from the air capture component (20); a fan component (22) coupled to the set of air capture ductwork (34) or recycled clean air ductwork (32) for generating the necessary pressure differential to draw the air (12) into the air capture components (20) and air located within other designated areas of air contamination along with any airborne particulates, contaminants, and pathogens; and a recycled clean air component (52) for returning purified air back to areas and workspaces (see 52 in Fig. 1) through a set of recycled clean air ductwork (32) arranged to create beneficial directional airflow through the negative pressure generated at the intake terminus of the system and the positive pressure generated at filtered air returning registers located within the uncontaminated spaces of a facility.
Hammers et al further teach the apparatus for extracting airborne components from air streams, such as in welding, cutting, metal working, wood working, and other applications (paragraph 0002), inherently meaning that this apparatus can be use in dental procedure or any other applications to effectively extract airborne components from the air streams.  In addition, the recitation “dental workspace” or “dental procedure” would not been given patentable weight since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding to claims 2 and 3, Hammers et al show in Figure 1 that the air capture component (20) could be mounted on a movable arm (40) or above the area permitting the air capture component to be oriented about a specific area of operation (38, 142, 144, 146, paragraph 0055).
Regarding to claim 4, Hammers et al teach the air capture component (20) comprising a hood surrounded by a collection frame (44); and an extraction port (34) coupled to an exhaust line that leads away from the air capture component (20); wherein the extraction port (34) is coupled to a collection frame (44).
Regarding to claim 5, Hammers et al teach the air capture component comprises a collection bowl (40) having an extraction port (34) coupled to an exhaust line that leads away from the air capture component.
Regarding to claim 6, Hammers et al teach the filter (38) and fan (22) component to capture, filter, attenuate, destroy, and/or adsorb particulates, pathogens, and gases from an air flow received from the set of air capture ductwork (34).
Regarding to claims 7-9, Hammers et al teach a filter (38) but not particularly specify one or more filter layer types comprising: a high efficiency particulate air (HEPA) filter and one or more filter layer types further comprise filter layer types containing additional disinfectant technology and materials, however, any other filtering materials such as an electrostatic filters, ionizing filters, UV lights, ozone plates, ozone generation, catalytic oxidation, such as TiO2 photocatalytic filter, cold catalyst, molecular sieve, diffusion filter, etc. are well known in the filtration art and any one of these known filter types would be within the level of ordinary skill in the art. 
Regarding to claim 10, Hammers et al teach the recycled clean air component comprising recycled clean air ductwork (32) being coupled to the filter component (38) for returning recycled clean air (52) back to areas and workspaces and arranged to create positive and directional airflow throughout the office space.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        August 05, 2022